Serrano v Gilray (2017 NY Slip Op 05528)





Serrano v Gilray


2017 NY Slip Op 05528


Decided on July 7, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


507 CA 16-01348

[*1]MICHAEL A. SERRANO, PLAINTIFF-RESPONDENT,
vTHOMAS A. GILRAY, JR., ET AL., DEFENDANTS, AND CENTRAL TERMINAL RESTORATION CORPORATION, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


GOLDBERG SEGALLA LLP, BUFFALO, MAURO LILLING NAPARTY LLP, WOODBURY (SETH M. WEINBERG OF COUNSEL), FOR DEFENDANT-APPELLANT.
AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered June 15, 2016. The order, among other things, denied in part the motion of defendant Central Terminal Restoration Corporation for summary judgment dismissing the complaint against it. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Sheehan v Gilray ([appeal No. 1] ___ AD3d ___ [July 7, 2017]).
Entered: July 7, 2017
Frances E. Cafarell
Clerk of the Court